Citation Nr: 0519458	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for eczematous 
dermatitis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from March 1979 to October 
1984 and from September 1990 to June 1991.  



This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

By rating decision dated in June 2001, the agency of original 
jurisdiction (AOJ) increased the evaluation for eczematous 
dermatitis to 30 percent.  Since the increase to 30 percent 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In August 
2003, the Board remanded the issue of entitlement to 
eczematous dermatitis to the AOJ for additional development.  
The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Eczematous dermatitis is manifested by itching.  No active 
lesions were shown and it is not disfiguring.  The percentage 
of the exposed area affected is 0 percent and the percentage 
of the entire body affected is 0 percent.  It does not cause 
any functional impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (in 
effect prior to and from August 30, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the November 2004 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Under the previous Diagnostic Code 7806 (effective prior to 
August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent disability rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2004).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for eczematous 
dermatitis.  

The appellant currently has a 30 percent disability rating 
for eczematous dermatitis.  He does not warrant a higher 
evaluation under Diagnostic Code 7806, under either the old 
or new regulations.  In regard to old Diagnostic Code 7806, 
the Board notes the appellant stated in his VA Form 9, 
received in August 2002, that he had symptoms to include 
severe ulceration, scabbing due to constant itching, skin 
discoloration and exfoliation and crusting.  On VA 
examination in March 2004, however, there were no active skin 
lesions.  The Board notes the appellant described it as 
episodic, with periods of itching lasting one to two days.  
While eczematous areas were noted on in May 2000 and June 
2000, the skin was noted to be lichenfied, not ulcerative.  
The records do not reference any exfoliation or crusting or 
systemic or nervous manifestations.  The examiner 
specifically noted no disfigurement.  Thus, a higher 
evaluation is not warranted under the old criteria.  

A higher evaluation in not warranted under the new Diagnostic 
Code 7806.  The March 2004 VA examiner specifically stated 
that the percentage of the exposed area affected was 0 
percent.  The examiner noted no active lesions on the arms, 
groin and perianal area, ankles and feet, or axillae.  As 
noted, lichenfied skin eruptions were noted in May and June 
2000.  That examiner provided no opinion as to the extent of 
the areas affected or systemic therapy.  Similarly, when seen 
in December 2002, he had generalized dry skin with patches of 
hyperpigmentation mainly on the extremities, buttocks and 
scrotal area.  But, the examiner did not estimate the area of 
involvement.

The Board notes the appellant is competent to report his 
symptoms and that he is worse.  He is not, however, a medical 
professional and is not competent to provide an opinion that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  The Board 
finds the competent medical opinion to the effect that there 
are no active lesions or disfigurement and that it covers 0 
percent of the body and exposed area affected to be more 
probative of the degree of impairment.  That examiner 
reviewed the claims file and provide a complete rationale for 
the opinion.  

In summary, there is no evidence of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or that eczematous dermatitis has been 
exceptionally repugnant and it does not cover more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected or constant or near-constant systemic 
therapy during the past (or any) 12-month period.  The Board 
accepts that the condition may be the subject of exacerbation 
and remission.  However, there is no reliable evidence that 
would warrant an evaluation in excess of 30 percent based 
upon any theory of entitlement.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The March 2004 VA examiner specifically stated 
there was no functional impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

An evaluation in excess of 30 percent for eczematous 
dermatitis is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


